Judgment, Supreme Court, Bronx County (Alfred J. Callahan, J.), entered on June 29,1982, unanimously modified, on the law and the facts, to the extent of reversing the judgment in favor of plaintiff Gloria B. Sanchez and a new trial ordered on the issue of damages awarded to said plaintiff, with $75 costs and disbursements of this appeal to abide the event, and said judgment is otherwise affirmed, unless defendant, within 20 days after service upon her of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to increase the award to said plaintiff to $10,000 and to the entry of an amended judgment in accordance therewith. If the defendant so stipulates, the judgment, as so amended and increased, is affirmed, without costs and without disbursements. Concur ■—■ Murphy, P. J., Kupferman, Carro, Milonas and Alexander, JJ.